Opinion filed March 24, 2011




                                           In The


   Eleventh Court of Appeals
                                         __________

                                    No. 11-10-00350-CV
                                        __________

                         MARC ALLEN MASON, Appellant

                                              V.

                    CHARLES H. WHEELER ET AL, Appellees


                          On Appeal from the 106th District Court

                                    Dawson County, Texas

                               Trial Court Cause No. 10-06-18395


                           MEMORANDUM OPINION

       Marc Allen Mason filed a pro se appeal challenging two orders dismissing his claims as
to several of the defendants. The orders do not purport to be final or appealable. The clerk of
this court wrote Mason and informed him that it did not appear that we had jurisdiction in this
case because there was no final judgment disposing of all parties. We requested that Mason
respond and show grounds for continuing the appeal. We also notified him that the appeal may
be dismissed pursuant to TEX. R. APP. P. 42. See Rule 42.3.
       Mason has filed a response in which he acknowledges that his claims against some of the
defendants remain pending in the trial court. Absent an order of severance or orders disposing of
all claims against all parties to this lawsuit, we have no jurisdiction to entertain the appeal.
Unless specifically authorized by statute, appeals may be taken only from final judgments. Tex.
A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840-41 (Tex. 2007); Lehmann v. Har-Con
Corp., 39 S.W.3d 191 (Tex. 2001). Mason has not established why the orders he is challenging
are appealable at this time.
       Accordingly, the appeal is dismissed for want of jurisdiction.


                                                            PER CURIAM


March 24, 2011
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                2